TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 3, 2013



                                      NO. 03-13-00217-CR


                             Chimeniem Odu Echendu, Appellant

                                                v.

                                  The State of Texas, Appellee




             APPEAL FROM 27TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                 DISMISSED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that the appeal should be dismissed because

appellant waived his right to appeal: it is ORDERED, ADJUDGED and DECREED by the

Court that the appeal be dismissed in accordance with the opinion of this Court; and it appearing

that the appellant is indigent and unable to pay costs, that no adjudication as to costs be made;

and that this decision be certified below for observance.